Citation Nr: 1816551	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-11 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim           for entitlement to service connection for recurrent dislocation of mandible (prognathism) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2010, which declined to reopen the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2017.  A transcript is of record.  

The reopened claims for service connection are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for a dental condition, which also considered residuals of a broken jaw; the Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the March 2005 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for recurrent dislocation of mandible and a dental condition.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for recurrent dislocation of mandible (prognathism).  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received to reopen the claim for service connection for a dental condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for recurrent dislocation of mandible was initially denied by way of a September 1970 rating decision; his claim for service connection for a dental condition was initially denied by way of a December 1970 rating decision. The Veteran did not initiate an appeal of either rating decision and they became final. See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

After the 1970 rating decisions were issued, the Veteran tried to reopen his claims on several occasions, most recently in December 2004.  In a March 2005 rating decision, the RO declined to reopen a claim for a dental condition, which also considered residuals of a broken jaw.  The Veteran did not initiate an appeal of the March 2005 rating decision or submit new and material evidence during the appeal period and that decision is final.  Id.  

The Veteran filed another claim to reopen to establish service connection for injuries related to his jaw and teeth in September 2008. See VA Form 119.  In an April 2009 rating decision, the RO declined to reopen a claim for service connection for recurrent dislocation of mandible (prognathism) and dental condition (claimed as jaw and teeth).  In the February 2010 rating decision that is the subject of this appeal, the RO again declined to reopen a claim for service connection for recurrent dislocation of mandible (prognathism), now claimed as broken jaw and temporomandibular joint dysfunction (TMJ); and a claim for service connection for a dental condition, now claimed as bridgework on teeth.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings/actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to          that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The March 2005 final rating decision declined to reopen the claim for service connection for a dental condition on the basis that there was no evidence the Veteran injured or broke his jaw during service or that a dental condition occurred during service.  Evidence added to the record since the March 2005 rating decision as it pertains to both claims includes the Veteran's assertion that in June 1967, while he was stationed in Vietnam, he was in a fox hole next to an ammunition bunker that exploded, throwing him out of the fox hole and injuring/dislocating his jaw.  He contends that he was administered morphine and that he did not have surgery until 1968, after he returned from Vietnam, when his jaw was broken and reset with removal of teeth at Walter Reed.  The Veteran also asserts that he had dental problems during service not noted at entrance and, alternatively, that his dental problems are secondary to his jaw problems.  During his April 2017 testimony,     the Veteran acknowledged that he had to have surgery to reset his jaw as a child, but he denied having any problems with his jaw or teeth afterwards.  

The Veteran's assertions are new.  They are also considered material, as they contribute to a more complete picture of the origins of the disabilities. Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for recurrent dislocation of mandible (prognathism) and a dental condition are reopened.  See Shade, 24 Vet. App. 110. The underlying claims are addressed in the remand portion of this decision, below.


ORDER

New and material evidence having been received, the claim for service connection for recurrent dislocation of mandible (prognathism) is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a dental condition is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that a VA examination would be helpful in this case.  Efforts should also be made to obtain the Veteran's record of dental treatment from Johns Hopkins.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2017). 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the address of the facility at Johns Hopkins that provided dental treatment. After securing the necessary release, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such. 

2. Schedule the Veteran for VA Dental and TMJ examinations. All indicated tests and studies should be performed and all clinical findings reported in detail. A thorough history should be obtained from the Veteran. All current oral, dental and/or TMJ disorders must be identified.  

After review of the claims file, the examiner should provide an opinion as to whether it is at least as likely   as not (i.e., probability of 50 percent or greater) that   any diagnosed dental/TMJ disorder had its onset during active service or is related to such service.  

If it is determined that any diagnosed disorder undebatably pre-existed the Veteran's active duty service, the examiner should opine whether the pre-existing condition was permanently worsened beyond normal progression (aggravated) by service. If so, the examiner should then opine whether that aggravation was undebatably the result of the natural progression     of the disability (versus being worsened as a result of   in-service events). 

The examiner should provide a rationale for all opinions expressed.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on 
appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all    claims that are remanded by the Board or by the United States Court of Appeals    for Veterans Claims for additional development or other appropriate action must    be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


